Title: To James Madison from Jeremiah Hill, 5 November 1808
From: Hill, Jeremiah
To: Madison, James



Sir
Collectors Office Biddeford Novr. 5th. 1808

The enclosed Protection is transmitted by the particular Request of Mr. Woodman & Wife, who are very Anxious for their Son.  They have a Letter from him dated "H. M. S. Diomede July 10. 1808" in which he requests that a Protection may be sent to the American Consul at London.  I am, Sir, with the highest Respect Your most obedient Servant

Jere Hill

